Exhibit 10.6F

Paratek Pharmaceuticals, Inc.
Director Stock Option Grant Notice

(2015 Equity Incentive Plan)

Paratek Pharmaceuticals, Inc. (the “Company”), pursuant to its 2015 Equity
Incentive Plan (the “Plan”), hereby grants to Optionholder an option to purchase
the number of shares of the Company’s Common Stock set forth below (the
“Option”).  This Option is subject to all of the terms and conditions as set
forth in this notice of grant (this “Stock Option Grant Notice”) and in the
Director Option Agreement, the Plan and the Notice of Exercise, all of which are
attached hereto and incorporated herein in their entirety.  Capitalized terms
not explicitly defined herein shall have the meanings set forth in the Plan or
the Director Option Agreement. In the event of a conflict between the terms in
this Stock Option Grant Notice and the Plan, the terms of the Plan will control.

 

Optionholder:

 

 

Date of Grant:

 

 

Vesting Commencement Date:

 

 

Number of Shares Subject to Option:

 

 

Exercise Price (Per Share):

 

 

Total Exercise Price:

 

 

Expiration Date:

 

 

 

Type of Grant:Nonstatutory Stock Option

Exercise Schedule:Same as Vesting Schedule  

Vesting Schedule:

The shares subject to each such stock option will vest as to 1/12 of the shares
on the last day of the month following the month of the date of grant, and on
the last day of each successive month thereafter until fully vested, subject to
Optionholder's Continuous Service (as defined in the Plan) through such vesting
date.

If a Change in Control occurs, then, as of immediately prior to such Change in
Control, the vesting of the Options shall be accelerated to the extent of
one-hundred percent (100%) of the then outstanding Options, provided that
Optionholder has remained in Continuous Service from the Vesting Commencement
Date until immediately prior to such Change in Control.

Payment: By one or a combination of the following items (described in the Option
Agreement):

☐ By cash, check, bank draft or money order payable to the Company

☐Pursuant to a Regulation T Program

☐By delivery of already-owned shares

☐If and only to the extent this option is a Nonstatutory Stock Option, and
subject to the Company’s consent at the time of exercise, by a “net exercise”
arrangement

 

1

--------------------------------------------------------------------------------

 

Additional Terms/Acknowledgements: Optionholder acknowledges receipt of, and
understands and agrees to, this Stock Option Grant Notice, the Option Agreement
and the Plan.  Optionholder acknowledges and agrees that this Stock Option Grant
Notice and the Option Agreement may not be modified, amended or revised except
as provided in the Plan. Optionholder further acknowledges that as of the Date
of Grant, this Stock Option Grant Notice, the Option Agreement, and the Plan set
forth the entire understanding between Optionholder and the Company regarding
this option award and supersede all prior oral and written agreements, promises
and/or representations on that subject with the exception of (i) options
previously granted and delivered to Optionholder and (ii) any compensation
recovery policy that is adopted by the Company or is otherwise required by
applicable law.  

By accepting this option, Optionholder acknowledges having received and read the
Stock Option Grant Notice, the Option Agreement and the Plan and agrees to all
of the terms and conditions set forth in these documents. Optionholder consents
to receive such documents by electronic delivery and to participate in the Plan
through an online or electronic system established and maintained by the Company
or another third party designated by the Company.

 

Paratek Pharmaceuticals, Inc.

 

Optionholder:

 

 

 

By:

 

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Title:

 

 

 

Date:

 

Date:

 

 

 

 

 

 

Attachments:  Director Option Agreement, 2015 Equity Incentive Plan and Notice
of Exercise

 

 

 

2

--------------------------------------------------------------------------------

 

Attachment I

Director Option Agreement

 

 

 

 

 

--------------------------------------------------------------------------------

 

Paratek Pharmaceuticals, Inc.
Director Option Agreement

(2015 Equity Incentive Plan)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Director
Option Agreement, Paratek Pharmaceuticals, Inc. (the “Company”) has granted you
an option under its 2015 Equity Incentive Plan (the “Plan”) to purchase the
number of shares of the Company’s Common Stock indicated in your Grant Notice at
the exercise price indicated in your Grant Notice.  The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”).  If there is any conflict between the terms in this Option Agreement
and the Plan, the terms of the Plan will control. Capitalized terms not
explicitly defined in this Option Agreement or in the Grant Notice but defined
in the Plan will have the same definitions as in the Plan.

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

1.Vesting.  Subject to the provisions contained herein, your option will vest as
provided in your Grant Notice.  Vesting will cease upon the termination of your
Continuous Service.

2.Number of Shares and Exercise Price.  The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

3.Method of Payment.  You must pay the full amount of the exercise price for the
shares you wish to exercise.  You may pay the exercise price in cash or by
check, bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

(a)Pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of Common Stock, results in
either the receipt of cash (or check) by the Company or the receipt of
irrevocable instructions to pay the aggregate exercise price to the Company from
the sales proceeds.  This manner of payment is also known as a “broker-assisted
exercise”, “same day sale”, or “sell to cover”.

(b)By delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise.  “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company.  You may not exercise your
option by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

1

--------------------------------------------------------------------------------

(c)If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price.  You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment.  Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

4.Whole Shares.  You may exercise your option only for whole shares of Common
Stock.

5.Securities Law Compliance.  In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act.  The exercise of your option also must
comply with all other applicable laws and regulations governing your option, and
you may not exercise your option if the Company determines that such exercise
would not be in material compliance with such laws and regulations (including
any restrictions on exercise required for compliance with Treas. Reg.
1.401(k)-1(d)(3), if applicable).

6.Term.  You may not exercise your option before the Date of Grant or after the
expiration of the option’s term.  The term of your option expires, subject to
the provisions of Section 5(h) of the Plan, upon the earliest of the following:

(a)immediately upon the date on which the event giving rise to your termination
of Continuous Service for Cause occurs (or, if required by law, the date of
termination of Continuous Service for Cause);

(b)three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 7(d) below); provided, however, that if during any part of
such three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service; provided further, if
during any part of such three (3) month period, the sale of any Common Stock
received upon exercise of your option would violate the Company’s insider
trading policy, then your option will not expire until the earlier of the
Expiration Date or until it has been exercisable for an aggregate period of
three (3) months after the termination of your Continuous Service during which
the sale of the Common Stock received upon exercise of your option would not be
in violation of the Company’s insider trading policy  ;

(c)twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 7(d)) below;

(d)eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

(e)the Expiration Date indicated in your Grant Notice; or

2

--------------------------------------------------------------------------------

(f)the day before the tenth (10th) anniversary of the Date of Grant.

 

7.Exercise.  You may exercise the vested portion of your option during its term
by (i) delivering a Notice of Exercise (in a form designated by the Company) or
completing such other documents and/or procedures designated by the Company for
exercise and (ii) paying the exercise price to the Company’s Secretary, stock
plan administrator, or such other person as the Company may designate, together
with such additional documents as the Company may then require.

8.Transferability.  Except as otherwise provided in this Section 9, your option
is not transferable, except by will or by the laws of descent and distribution,
and is exercisable during your life only by you.  

(a)Certain Trusts.  Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust.  You and
the trustee must enter into transfer and other agreements required by the
Company.  

(b)Domestic Relations Orders.  Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulation 1.421-1(b)(2) that contains the information
required by the Company to effectuate the transfer.  You are encouraged to
discuss the proposed terms of any division of this option with the Company prior
to finalizing the domestic relations order or marital settlement agreement to
help ensure the required information is contained within the domestic relations
order or marital settlement agreement.  

(c)Beneficiary Designation.  Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise.  In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

9.Option not a Service Contract.  Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your
employment.  In addition, nothing in your option will obligate the Company or an
Affiliate, their respective stockholders, boards of directors, officers or
employees to continue any relationship that you might have as a Director or
Consultant for the Company or an Affiliate.

3

--------------------------------------------------------------------------------

10.Withholding Obligations.  You expressly acknowledge and agree that you shall
be responsible for satisfying and paying all taxes arising from or due in
connection with the vesting or exercise of the options and/or the delivery of
any Common Stock hereunder.  The Company shall have no liability or obligation
relating to the foregoing.

11.Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

12.Notices.  Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company.  The Company may, in its
sole discretion, decide to deliver any documents related to participation in the
Plan and this option by electronic means or to request your consent to
participate in the Plan by electronic means.  By accepting this option, you
consent to receive such documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

13.Governing Plan Document.  Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.  If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.  In addition, your option (and any
compensation paid or shares issued under your option) is subject to recoupment
in accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

14.Other Documents.  You hereby acknowledge receipt of and the right to receive
a document providing the information required by Rule 428(b)(1) promulgated
under the Securities Act, which includes the Plan prospectus.  In addition, you
acknowledge receipt of the Company’s policy permitting certain individuals to
sell shares only during certain “window” periods and the Company’s insider
trading policy, in effect from time to time.

15.Effect on Other Employee Benefit Plans.  The value of this option will not be
included as compensation, earnings, salaries, or other similar terms used when
calculating your benefits under any employee benefit plan sponsored by the
Company or any Affiliate, except as such plan otherwise expressly provides. The
Company expressly reserves its rights to amend, modify, or terminate any of the
Company’s or any Affiliate’s employee benefit plans.

16.Voting Rights.  You will not have voting or any other rights as a stockholder
of the Company with respect to the shares to be issued pursuant to this option
until such shares are issued to you.  Upon such issuance, you will obtain full
voting and other rights as a stockholder of the Company.  Nothing contained in
this option, and no action taken pursuant to its provisions, will create or be
construed to create a trust of any kind or a fiduciary relationship between you
and the Company or any other person.

4

--------------------------------------------------------------------------------

17.Severability.  If all or any part of this Option Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity will not invalidate any portion of this Option
Agreement or the Plan not declared to be unlawful or invalid.  Any Section of
this Option Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

18.Miscellaneous.

(a)The rights and obligations of the Company under your option will be
transferable to any one or more persons or entities, and all covenants and
agreements hereunder will inure to the benefit of, and be enforceable by the
Company’s successors and assigns.

(b)You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your option.

(c)You acknowledge and agree that you have reviewed your option in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your option, and fully understand all provisions of your option.

(d)This Option Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Plan and this Option Agreement will
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

 

*  *  *

 

This Option Agreement will be deemed to be signed by you upon the signing by you
of the Grant Notice to which it is attached.

 

5

--------------------------------------------------------------------------------

 

Attachment II

2015 Equity Incentive Plan




 

--------------------------------------------------------------------------------

 

Attachment III

Notice of Exercise

 

 

 

 

--------------------------------------------------------------------------------

 

Notice Of Exercise

Under the Paratek Pharmaceuticals, Inc.

2015 Equity Incentive Plan

 

Paratek Pharmaceuticals, Inc.

Attention: Stock Plan Administrator

75 Park Plaza, Fourth Floor
Boston, MA 02116, USA

Date of Exercise: _______________

This constitutes notice to Paratek Pharmaceuticals, Inc. (the “Company”) under
my stock option that I elect to purchase the below number of shares of Common
Stock of the Company (the “Shares”) for the price set forth below.

 

Type of option (check one):

 

 

Incentive  ☐

 

Nonstatutory  ☐

 

 

 

 

 

 

Stock option dated:

 

 

 

 

 

 

 

 

 

 

 

Number of Shares as to which option is exercised:

 

 

 

 

 

 

 

 

 

 

 

Certificates to be issued in name of:

 

 

 

 

 

 

 

 

 

 

 

Total exercise price:

 

$

 

$

 

 

 

 

 

 

 

Cash payment delivered herewith:

 

$

 

$

 

 

 

 

 

 

 

Value of ________ Shares delivered herewith:

 

$

 

$

 

 

 

 

 

 

 

Value of ________ Shares pursuant to net exercise:

 

$

 

$

 

 

 

 

 

 

 

Regulation T Program (cashless exercise):

 

$

 

$

 

By this exercise, I agree (i) to provide such additional documents as you may
require pursuant to the terms of the Paratek Pharmaceuticals, Inc. 2015 Equity
Incentive Plan, (ii) to provide for the payment by me to you (in the manner
designated by you) of your withholding obligation, if any, relating to the
exercise of this option, and (iii) if this exercise relates to an Incentive
Stock Option, to notify you in writing within fifteen (15) days after the date
of any disposition of any of the Shares issued upon exercise of this option that
occurs within two (2) years after the date of grant of this option or within one
(1) year after such Shares are issued upon exercise of this option.

 

 

 

 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

Signature

 

Print Name

 

 